Citation Nr: 1028647	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot 
wound to the left shoulder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for heart disease, 
including as secondary to hypertension.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of cold 
injury, bilateral hands.

7.  Entitlement to service connection for residuals of cold 
injury, bilateral feet.

8.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a June 2010 videoconference hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

With the exception of service connection for PTSD, the issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A VA psychologist has diagnosed the Veteran with PTSD and 
attributed it to the Veteran's reported in-service stressor.

2.  The Veteran reported an in-service stressor that is 
consistent with the places, types, and circumstances of his 
military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. 
Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additional regulations apply exclusively to PTSD service 
connection claims.  See 38 C.F.R. § 3.304(f).  Service connection 
for PTSD requires medical evidence showing a diagnosis of the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor.  See id.  During the 
pendency of the appeal, the necessary stressor evidence for non-
combat Veterans significantly changed.  75 Fed. Reg. 39843 (July 
13, 2010).  The amended regulations provide the following: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  Id.

Evidence

During active military service, medical records and personnel 
records are unremarkable for any psychiatric treatment.  However, 
the Veteran testified that he experienced anxiety while 
constantly worrying about North Korean infiltration.  He also 
reported that while working at a quarry his living quarters were 
subject to arson.  Upon separation, he recalled much difficulty 
adjusting to civilian life and he has experienced some form of 
anxiety since then.  The Veteran's adjustment difficulties 
manifested into hypervigilant behavior and alcohol abuse.  His 
wife provided a November 2009 statement attesting to his 
adjustment difficulties. 

VA treatment records, dated September 2004 and September 2007, 
reference a medical history of depression.  VA treatment records 
from 2008 and 2009 showed continuing treatment for depression, 
but also referenced PTSD symptoms including sleep disturbances, 
irritability, and startled reaction as related to memories from 
active military service.  

In January 2009, the Veteran visited the Vet Center for a PTSD 
evaluation.  A VA clinical psychologist authored an April 2009 
summary report.  The VA psychologist detailed the Veteran's 
active military service and subsequent medical history.  He noted 
reported stressors of being subject to hostile fire and taking 
enemy hostages.  The Veteran reported witnessing the death of a 
fellow service member by an unknown assassin.  After separation, 
the Veteran experienced many PTSD type symptoms.  Around 1960, he 
reported using antidepressants.  Mental status examination 
identified numerous PTSD type symptoms, including recurrent 
intrusive thoughts, sleep disturbances, and thought avoidance, 
among others.  The VA psychologist concluded that the Veteran 
endured many intense, stressful, and traumatic events during 
service in Korea.  He diagnosed PTSD and major depressive 
disorder.  

Analysis

The Veteran contends that service connection for PTSD is 
warranted.  As noted above, the regulations governing service 
connection for PTSD for non-combat Veterans were substantially 
revised during the pendency of this appeal.  38 C.F.R. 
§ 3.304(f); 75 Fed. Reg. 39843 (July 13, 2010).  Under the 
revised regulations, the Board finds that the evidence of record 
is sufficient to grant his claim.  See id.   

VA treatment records reference PTSD type symptoms.  During his 
visit to the Vet Center, the Veteran reported a stressor of being 
subject to hostile fire during service, in addition to other 
stressors.  The April 2009 Vet Center report indicates that a VA 
clinical psychologist believed the reported in-service stressors 
were adequate to support a PTSD diagnosis and were related to the 
PTSD diagnosis.  

The remaining issue is whether evidence shows that a claimed 
stressor is consistent with the places, types, and circumstances 
of service.  Service records confirm that the Veteran served as 
part of a mobile construction battalion.  His unit was attached 
to the First Marine Aircraft Wing from September 1953 to June 
1955.  He received a Korean Service Medal.  The Veteran reported 
a stressor of fear of being subject to hostile enemy fire to the 
VA psychologist at the Vet Center.  The Board notes the Veteran 
reported additional stressors.  However, the Board finds the 
reported stressor of being subject to enemy fire consistent with 
places, types, and circumstances of service as he was assigned to 
a construction battalion in Korea shortly after the armistice.  

The record shows that a VA clinical psychologist determined PTSD 
was present due to a stressor that is consistent with places, 
types, and circumstances of service.  75 Fed. Reg. 39843 (July 
13, 2010).  In sum, the evidence meets the criteria of the 
amended 38 C.F.R. § 3.304(f), governing service connection PTSD 
claims for non-combat Veterans.  38 C.F.R. § 3.304(f); Id.  The 
claim for service connection for PTSD is granted. 

Duty to Notify and Assist

The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act (VCAA) or other law 
should be undertaken.  However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, or 
be of assistance to this inquiry.


ORDER

Service connection for PTSD is granted, subject to the statutes 
and regulations governing the payment of monetary awards.


REMAND

The appeal is remanded to obtain appropriate VA examinations for 
the Veteran's claimed disabilities and determine whether Mobile 
Army Surgical Hospital (MASH) records are available.  The record 
does not include any VA examination reports, and as explained 
below, VA examinations are necessary to determine these claims.  
38 C.F.R. § 3.159.  

The Board notes that the Veteran was initially scheduled for a VA 
examination, but requested that it be rescheduled.  The RO/AMC 
must reschedule the examinations, and incorporate all 
correspondence in scheduling the examinations with the claims 
file.  The Veteran is also reminded that VA's duty to assist is 
not a "one way street" and he must cooperate with the RO/AMC in 
rescheduling and attending VA examination(s).  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

At the Board videoconference hearing, the Veteran testified that 
he was shot in left shoulder while stationed in Korea.  Service 
treatment records do not reference any gunshot injury; however, 
the Veteran reported that he received medical attention from a 
MASH unit.  The RO did not notify the Veteran that it was unable 
to obtain the MASH records.  He submitted a letter by J.S., MD 
stating that he had a scar located on the left shoulder that 
would be consistent with a bullet entry wound.  The Board finds 
that a VA examination is necessary to determine whether there is 
clinical evidence to support the Veteran's contention that he 
received a gunshot wound during service and if so, whether there 
is any present residual disability.  

The record shows that the Veteran sought medical attention for 
hearing loss.  VA treatment notes, dated November 2007, reflect 
that the Veteran was diagnosed with mild to moderate 
sensorineural hearing loss of the right ear and mild to 
moderately severe sensorineural hearing loss of the left ear.  He 
received hearing aids in February 2008.  At the videoconference 
hearing, the Veteran testified that he noticed tinnitus symptoms 
immediately following service and they have persisted.   He 
attributed his hearing loss and tinnitus symptoms to noise 
exposure during service while working on construction.  Although 
service treatment records do not reference any auditory 
complaints, personnel records show that the Veteran served in a 
naval mobile construction battalion.  In light of the record, the 
Board finds the Veteran's reports of noise exposure during 
service credible.  The Veteran must be afforded a VA audiology 
examination to determine if his current symptoms result in any 
disability related to in-service noise exposure.  

The Veteran contends that service connection is warranted for 
hypertension and heart disease, including as secondary to 
hypertension.  Although service treatment records do not 
reference hypertension, the Veteran asserts that he had high 
blood pressure in service.  The Veteran's entrance examination 
report, dated July 1951, reflects a blood pressure reading of 120 
systolic and 78 diastolic.  He related it to handling 
nitroglycerin type explosives.  At separation, the Veteran 
reported taking medicine to lower his blood pressure upon the 
advice of a physician.  He noted a satisfactory blood pressure 
reading was necessary to pass his separation examination.  At his 
June 1955 separation examination, the examiner measured 136 
systolic and 94 diastolic.  Following separation, the Veteran 
reportedly sought medical treatment for hypertension, but the 
records are not available.  Current VA and private treatment 
record confirm that the Veteran is receiving treatment for 
hypertension and coronary artery disease.  After considering the 
Veteran's lay reports and service treatment records confirming a 
noticeable increase in blood pressure during service, a VA 
examination is necessary to properly evaluate this claim.  
Additionally, the examination report must include an opinion as 
to whether the Veteran's current heart disease is secondary to 
hypertension or otherwise related to active service.  

The Veteran asserts that he has frostbite residuals of both hands 
and feet due to cold exposure while stationed in Korea.  The 
Veteran and his wife submitted November 2009 statements that he 
incurred frostbite injuries during service.  At the 
videoconference hearing, the Veteran reported that in Korea he 
worked outside without sufficient warmth protection for his hands 
and feet.  Service records confirm that the Veteran was stationed 
in Korea, but do not contain any medical complaints or findings 
regarding any symptoms due to cold exposure.  VA treatment 
records, dated February 2001, reference complaints of numbness in 
the feet related to military frostbite.  Dr. J.S.'s letter, dated 
May 2009, noted that the Veteran had atrophic skin on his hands.  
A biopsy showed decreased elastic tissue and eccrine retention 
cysts.  Dr. J.S. opined that these findings were consistent with 
previous injury, including frostbite.  Given the Veteran's 
reports of symptoms during Korean service and Dr. J.S.'s 
statement of present residuals possibly resulting from frostbite, 
the Board finds a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment for 
claimed disabilities that is not included in 
the current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them with 
the claims folder.

2.  Request the Veteran submit detailed 
information regarding in-service treatment 
for his reported left shoulder wound to 
facilitate a search for related service 
treatment records.  Inform the Veteran if a 
search cannot be conducted based upon 
reported information or a search fails to 
generate any records.  

3.  Schedule the Veteran for a VA examination 
to evaluate his claimed left shoulder gunshot 
wound residual, frostbite residuals of the 
hands and feet, hypertension and heart 
disease.  The claims file and a copy of this 
remand must be made available to the 
examiner.  The examiner must indicate receipt 
and review of these documents.  After 
reviewing the record, he or she is to 
interview the Veteran with respect to each 
claimed disability.  Then the examiner must 
perform a clinical examination for all 
claimed disabilities accompanied by any 
appropriate testing.  

The examiner must include the following 
medical opinions specified in the paragraph 
below.  All medical opinions must be 
expressed in terms of scientific certainty 
and must be accompanied by a scientific 
rationale or discussion.  If the examiner 
cannot give an opinion without resorting to 
speculation, he or she must so state and 
further identify any unavailable information 
that would generate a non-speculative 
opinion.    

The examiner must determine whether it is 
more or less likely that the Veteran incurred 
a gunshot wound to the left shoulder during 
active service.  If so, he or she must 
identify any residual disability.  The 
examiner must express an opinion on whether 
it is more or less likely that the Veteran 
has any residual disability from frostbite 
and/or cold exposure reported during active 
service.  He or she must determine whether 
the Veteran's present hypertension is more or 
less likely to active service; with attention 
to the blood pressure readings at his June 
1955 separation examination.  Lastly, the 
examiner is asked to provide an opinion as to 
whether it is more or less likely that the 
Veteran has any heart disease attributable 
directly to active service or as secondary to 
hypertension.        

4.  Schedule the Veteran for a VA audiology 
examination with a state licensed 
audiologist.  The claims file must be made 
available for review.  The audiology 
examination must be conducted in compliance 
with 38 C.F.R. § 4.85.  The examiner must 
also provide an opinion as to whether any 
measured hearing loss or reported tinnitus is 
more or less likely etiologically related to 
active service noise exposure or noise 
exposure following service.   

The audiology medical opinion must be 
expressed in terms of scientific certainty 
and must be accompanied by a scientific 
rationale or discussion.  If the audiologist 
cannot give an opinion without resorting to 
speculation, he or she must so state and 
further identify any unavailable information 
that would generate a non-speculative 
opinion.    

5.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


